             Case 2:19-cv-00020-RAJ Document 8 Filed 07/08/19 Page 1 of 20




                                                           The Honorable Richard A. Jones
1

2

3

4
                          IN THE UNITED STATES DISTRICT COURT
5                       FOR THE WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
6

7    In re                                 U.S. Dist. Ct. Appeal        2:19-cv-00020-RAJ
8
     CHRISTINE TAVARES, and                Adversary Case No.           18-01002-MLB
9    EDWARD ANZALDUA,
                                           Chpt. 7 Bankruptcy Case No.s
10
                                                                   16-14901-MLB
11                  Debtors,                                       16-15970-MLB
12                                         Bankruptcy Internal Appeal          19-S001
13   MICHAEL KLEIN, Trustee for the
     estate of Christine Tavares, and
14
     DENNIS LEE BURMAN, Trustee for
15   the estate of Edward Anzaldua,
16
                    Plaintiff,
17                                                APPELLANTS’ REPLY BRIEF
                  vs.
18

19   ALABAMA HOUSING FINANCE
     AUTHORITY, a foreign public
20   corporation doing business in
     Washington as SERVISOLUTIONS
21

22                  Defendant
23

24

25

26
       APPELLANTS’ REPLY BRIEF                             ARTHUR E. ORTIZ, ATTORNEY
                                                        6015 CALIFORNIA AVE. S.W., NO. 203
                                                           SEATTLE , WASHINGTON 98136
       Page - 1                                  TEL   206-898-5704      arthur@aeolegal.com
               Case 2:19-cv-00020-RAJ Document 8 Filed 07/08/19 Page 2 of 20




1

2
                                               TABLE OF CONTENTS
3

4    I.        INTRODUCTION                                 ............................. 4

5
     II.       APPELLATE JURISDICTION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
6
     III.      STANDARD OF REVIEW                                    ........................ 4
7
     IV.       STATEMENT OF THE ISSUES.                             . . . . . . . . . . . . . . . . . . . . . . . . .5
8

9    V.        ARGUMENT.                                             . . . . . .. . . . . . . . . . . . . . . . . . . 5

10                     1.       The bankruptcy court erred when it ruled that the
11
                                adversary complaint failed to state a claim. . . . . . . .                           5

12                              Hangman Ridge                                                                        7
13
                                (1)      an unfair or deceptive act or practice . . . . . . . . 7
14
                                (2)      occurring in trade or commerce . . . . . . . . . . . . 10
15

16                              (3)      affecting the public interest . . . . . . . . . . . . . . . . 10

17                              (4)      injury to a person's business or property . . . .                           11
18
                                (5)      causation . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         12
19

20                     2.       It was error to deny leave to amend the adversary
21
                                complaint . . . .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         14
22
     VI.       CONCLUSION. . . . . . . . . . . . . . . . . . .. . . . . . . . . . . . . . . . . . . . . . . . .17
23

24   VII. CERTIFICATE OF COMPLIANCE. . . . . . . . . . . . .. . . . . . . . . . . . .. . 19
25

26
          APPELLANTS’ REPLY BRIEF                                               ARTHUR E. ORTIZ, ATTORNEY
                                                                             6015 CALIFORNIA AVE. S.W., NO. 203
                                                                                SEATTLE , WASHINGTON 98136
          Page - 2                                                    TEL   206-898-5704      arthur@aeolegal.com
             Case 2:19-cv-00020-RAJ Document 8 Filed 07/08/19 Page 3 of 20




                                   TABLE OF AUTHORITIES
1

2    Cases                                                                                  Page(s)
3    Bain v. Metro. Mortg. Grp., Inc., 175 Wn.2d 83, 94 (2012)                                     6
     Carvalho v. Equifax Info. Svs., LLC., 629 F.3d 876 (9 th Cir. 2010)                       14
4
     Cox v. Helenius, 103 Wn.2d 383, 387 (W.D. Wash. 2010                                          6
5
     Ebner v. Fresh, Inc., 838 F.3d 958, 968, (9 th Cir. 2016)                                 14
6
     Frias v. Asset Foreclosure Servs., Inc., 181 Wash. 2d 412, 334 P.3d 529,                12, 16
7    538. (2014)

8
     Hangman Ridge Training Stables. Inc . v. Safeco Title Ins. Co., 105 Wn.2d                7, 8
     778, 719 P.2d 531 (1986)
9
     Johnson v. JP Morgan Chase, 14-5604RJB, (U.S. Dist. Ct., W.D. Wash.                       15
10   Aug. 11, 2015)

11
     Mano-Y & M, Ltd. v. Field (In re The Mortgage Store, Inc.), 773 F.3d 990,                     5
     994 (9th Cir. 2014)
12
     Minie v. Selene Finance et al,3:18-cv-5364RJB, (U.S. Dist. Ct., W.D.                      15
13   Wash. Mar. 22, 2019)
     Sergeant v. Bank of America et al , C17-5232BHS, (U.S. Dist. Ct., W.D.                    15
14
     Wash. Sept. 6, 2017)
15
     Syed v. Bank of America, N.A., 2:16-cv-01183-JCC, (U.S. Dist. Ct., W.D.,                  11
16   Wash., Nov. 22, 2016.)
     Tavares v. AHFA, Dkt. No. 19, 2:17-cv-01599-MJP (U.S . Dist. Ct., Wash.                   10
17
     Nov. 27, 2017)
18   In re Turner, 859 F.3d 1145, 1148 (9 th Cir. 2017)                                       4, 5
19   Thinket Ink Info Res., Inc. v. Sun Microsystems, Inc., 368 F.3d 1053, 1061                    5
     (9th Cir. 2004)
20
     U.S. Bank N.A. v. Tait, 2016 U.S. Dist. LEXIS 129046 (W.D.Wash. Sep.                 11, 12, 15,
21   21, 2016).                                                                               16
22   Van Buskirk v. Cable News Network, Inc., 284 F.3d 977, 980 (9th Cir.                      11
     2002)
23

24   Statutes:
25   RCW 61.24.005                                                                             13
26
      APPELLANTS’ REPLY BRIEF                                  ARTHUR E. ORTIZ, ATTORNEY
                                                            6015 CALIFORNIA AVE. S.W., NO. 203
                                                               SEATTLE , WASHINGTON 98136
      Page - 3                                       TEL   206-898-5704      arthur@aeolegal.com
            Case 2:19-cv-00020-RAJ Document 8 Filed 07/08/19 Page 4 of 20




     RCW 19.86.093                                                                             8, 10
1
     Miscellaneous:
2
     FRCP 15                                                                                   14, 15
3

4

5                                       I.     INTRODUCTION
6
            The Respondent’s responsive brief does not shed any light on any legitimate
7
     justification for it’s total refusal to assist Ms. Tavares with affordable mitigation.
8

9    Respondent, Alabama Housing Finance Authority (“AHFA”) is taking advantage of

10   the fact that her former domestic partner, Mr. Anzaldua, also co-borrower on the note,
11
     is withholding his income data in retaliation for Ms. Tavares reporting his sexual
12

13
     assault and obtaining a No Contact Order (NCO) to protect her child from him.

14

15
                              II.       APPELLATE JURISDICTION
16
            The District Court has jurisdiction over this appeal. Dkt. No 6, pg. 6.
17

18

19                               III.        STANDARD OF REVIEW
20
            Bankruptcy Trustee Appellants stated the correct standard of review in their
21
     opening brief. In re Turner, 859 F.3d 1145, 1148 (9th Cir. 2017). The Ninth Circuit
22

23   Court of Appeals also reviews district court decisions appealed from bankruptcy
24

25

26
       APPELLANTS’ REPLY BRIEF                                   ARTHUR E. ORTIZ, ATTORNEY
                                                              6015 CALIFORNIA AVE. S.W., NO. 203
                                                                 SEATTLE , WASHINGTON 98136
       Page - 4                                        TEL   206-898-5704      arthur@aeolegal.com
               Case 2:19-cv-00020-RAJ Document 8 Filed 07/08/19 Page 5 of 20




     courts de novo. Mano-Y & M, Ltd. v. Field (In re The Mortgage Store, Inc.), 773 F.3d
1

2    990, 994 (9th Cir. 2014).

3              A bankruptcy court's decision to deny leave to amend the complaint is reviewed
4
     for abuse of discretion, however, whether the complaint is susceptible to amendment
5
     is reviewed de novo. Turner, 859 F.3d at 1148; Thinket Ink Info Res., Inc. v. Sun
6

7    Microsystems, Inc., 368 F.3d 1053, 1061 (9th Cir. 2004).
8

9
                                  IV.   STATEMENT OF THE ISSUES
10

11             1.       Whether the bankruptcy court erred when it ruled that the adversary

12   complaint failed to state a claim?
13
     2.        Whether the bankruptcy court erred by denying the Bankruptcy Trustees leave
14
     to amend the adversary complaint?
15

16

17

18
                                            V.    ARGUMENT
19

20
                     1. The bankruptcy court erred when it ruled that the adversary
                        complaint failed to state a claim.
21

22             AHFA’s denials (Dkt. No. 7, pg. 10 of Appellee’s Brief) cover up the shell game

23   AHFA imposed on Ms. Tavares, (AHFA first informed Ms. Tavares that Mr. Anzaldua
24
     could execute a quitclaim deed because he no longer resided in the property.
25

26
          APPELLANTS’ REPLY BRIEF                                  ARTHUR E. ORTIZ, ATTORNEY
                                                                6015 CALIFORNIA AVE. S.W., NO. 203
                                                                   SEATTLE , WASHINGTON 98136
          Page - 5                                       TEL   206-898-5704      arthur@aeolegal.com
            Case 2:19-cv-00020-RAJ Document 8 Filed 07/08/19 Page 6 of 20




     Adversary Proceeding Dkt. No. 7 at pg. 2, ¶11. Then AHFA switched positions and
1

2    informed Ms. Tavares that a quitclaim would not help. Adversary Proceeding Dkt. No.

3    7, pg. 3, ¶13. Along with discouraging Ms. Tavares from using Legislatively promoted
4
     housing counselors (See Intent under RCW 61.24.005), AHFA’s representations to Ms.
5
     Tavares then, as in its response now, attempts to deflect the issue with indecipherable
6

7    denials regarding programs that Ms. Tavares’s HUD-approved housing counselor
8
     (Patzer) declared Ms. Tavares would have qualified for. Adversary Proceeding Dkt.
9
     No. 27-7, pg. 3. None of AHFA’s denials sufficiently provide the basis of the denial
10

11   and as indicated by Ms. Tavares’s housing counselor, it was based on incorrect income

12   data. Id and Appellant’s Opening Brief at pg. 12.
13
            Washington’s Supreme Court held that, “ Washington's Deed of Trust Act should
14
     be construed to further three basic objectives. First, the nonjudicial foreclosure
15

16   process should remain efficient and inexpensive. Second, the process should provide
17   an adequate opportunity for interested parties to prevent wrongful foreclosure. Third,
18
     the process should promote the stability of land titles." Bain v. Metro. Mortg. Grp.,
19

20
     Inc.,175 Wn.2d 83, 93, 285 P.3d 34 (2012) citing Cox v. Helenius, 103 Wash.2d at

21   387, 693 P.2d 683 (2010). In furtherance of the above, and in the midst of the
22
     foreclosure crisis, Washington’s Legislature amended its Deeds of Trusts Act (“DTA”)
23
     with the Foreclosure Fairness Act (“FFA”), the substitute house bill described the
24

25   amendment as an act relating to “protecting and assisting homeowners from

26
       APPELLANTS’ REPLY BRIEF                                 ARTHUR E. ORTIZ, ATTORNEY
                                                            6015 CALIFORNIA AVE. S.W., NO. 203
                                                               SEATTLE , WASHINGTON 98136
       Page - 6                                      TEL   206-898-5704      arthur@aeolegal.com
            Case 2:19-cv-00020-RAJ Document 8 Filed 07/08/19 Page 7 of 20




     unnecessary foreclosure….” 2011 SHB 1363, Chpt. 58, 62 nd Legis. The Legislatures
1

2    findings and intent under RCW 61.24.005 clearly states its intentions to, “ Encourage

3    homeowners to utilize the skills and professional judgment of housing counselors as
4
     early as possible in the foreclosure process and create a framework for homeowners
5
     and beneficiaries to communicate with each other to reach a resolution and avoid
6

7    foreclosure whenever possible….” RCW 61.24.005 Findings-Intent-2001 c58, (2)(a)
8
     (b).
9
                                          Hangman Ridge
10

11          Generally, to prevail in a private CPA claim, the plaintiff must prove (1) an

12   unfair or deceptive act or practice (2) occurring in trade or commerce (3) affecting the
13
     public interest, (4) injury to a person's business or property, and (5) causation.
14
     Hangman Ridge Training Stables. Inc . v. Safeco Title Ins. Co., 105 Wn.2d 778, 784-
15

16   85, 719 P.2d 531 (1986). The bankruptcy court erred by modifying the Hangman
17   Ridge analysis requiring that each alleged unfair of deceptive act, separately and
18
     individually must survive the Hangman Ridge analysis. This distorrts each element’s
19

20
     context and ignores the cumulative effect of AHFA’s alleged unfair and deceptive acts

21   as well as the Legislative Intent.
22
                            (1) an unfair or deceptive act or practice
23
            Plaintiffs need not show that the act in question was intended to deceive, but
24

25   that the alleged act had the capacity to deceive a substantial portion of the public.

26
       APPELLANTS’ REPLY BRIEF                                  ARTHUR E. ORTIZ, ATTORNEY
                                                             6015 CALIFORNIA AVE. S.W., NO. 203
                                                                SEATTLE , WASHINGTON 98136
       Page - 7                                       TEL   206-898-5704      arthur@aeolegal.com
            Case 2:19-cv-00020-RAJ Document 8 Filed 07/08/19 Page 8 of 20




     Hangman Ridge, 105 Wn.2d 785. The "unfair or deceptive act" element can be
1

2    established by alleging an act that has the capacity to deceive a substantial portion of

3    the public, or by showing that AHFA’s conduct v iolates a statute that contains a
4
     specific legislative declaration of public interest impact, or AHFA had the capacity to
5
     injure other persons, or AHFA has the capacity to injure other persons. RCW
6

7    19.86.093(2) & (3). In contrast to the HUD-approved housing counselor’s assertion
8
     that there was a modification Ms. Tavares could have independently qualified for,
9
     AHFA simply gives conclusory statements that Ms. Tavares did not qualify for a loan
10

11   modification.

12          Instead of communicating with Ms. Tavares or giving any credence to her
13
     housing counselor, AHFA’s sent HUD an prejudically biased variance request (Dkt 71-
14
     11) indicating Mr. Anzaldua’s molestation as “alleged” but lacks no certainty in
15

16   stating, “Mr. on note must provide inc for lm rvw per pg 599.” Further clouding
17   communication, AHFA vaguely asked HUD, “[D]oes HUD appr exclusion of co-brwr
18
     income and signature?” Without indicating which co-borrower the request was about
19

20
     nor did the request contain any income data that HUD could rely on in deciding the

21   variance. Dkt. 71-11. AHFA worded the variance in such a way that HUD would likely
22
     deny for lacking pertinent clarity. The bankruptcy court erroneously based its holding
23
     on the prejudicially biased HUD variance . Appellee’s Brief at 11. The variance AHFA
24

25   obtained from FHA, Dkt. No. 71-11, is misleading because it fails to define what

26
       APPELLANTS’ REPLY BRIEF                                 ARTHUR E. ORTIZ, ATTORNEY
                                                            6015 CALIFORNIA AVE. S.W., NO. 203
                                                               SEATTLE , WASHINGTON 98136
       Page - 8                                      TEL   206-898-5704      arthur@aeolegal.com
            Case 2:19-cv-00020-RAJ Document 8 Filed 07/08/19 Page 9 of 20




     income is excluded, whether the excluded income is Mr. Anzaldua’s child support
1

2    payments or his entire income. As with every other communication from AHFA,

3    interpretation becomes a shell game where AHFA chooses only whatever
4
     interpretation leads to foreclosure inspite the fact Ms. Tavares showed AHFA she had
5
     a qualifying income. Doc. No. 3, Decl. of Monique Patzer, pg. 3, ¶11-16.
6

7           As for the partial claim, it again goes to AHFA denying the allegation without
8
     proof. As calculated by her housing counselor, Ms. Tavares qualified for a
9
     modification with a partial claim. Doc. No. 3, Decl. of Monique Patzer. Had AHFA
10

11   filed a claim there would be a certificate from HUD indicating the paid claim and in

12   some cases a transfer of title back to the beneficiary (HUD). Those funds would be
13
     used to bring the borrower current and back into the loan. It is wholly unfair and
14
     deceptive of AHFA to withhold filing a partial claim or participating in any available
15

16   default mitigation.
17          Even though Ms. Tavares chose to ignore AHFA’s discouragement of the use of
18
     housing counselors, it remains an unfair or deceptive act because it has the capacity to
19

20
     mislead other borrowers. Even when Ms. Tavares did not fire her housing counselor as

21   a result, the court should have acknowledged that while AHFA spent its time
22
     discouraging the use of HUD approved housing counselors, it was not using its
23
     opportunity with Ms. Tavares to properly assist her with mitigation she showed she
24

25   could afford. AHFA refused to review Ms. Tavares’s application considering her true

26
       APPELLANTS’ REPLY BRIEF                                 ARTHUR E. ORTIZ, ATTORNEY
                                                            6015 CALIFORNIA AVE. S.W., NO. 203
                                                               SEATTLE , WASHINGTON 98136
       Page - 9                                      TEL   206-898-5704      arthur@aeolegal.com
            Case 2:19-cv-00020-RAJ Document 8 Filed 07/08/19 Page 10 of 20




     income which, pursuant the housing counselor, qualified Ms. Tavares for a loan
1

2    modification. Moreover, AHFA’s conduct is in direct conflict with clearly stated public

3    policy under RCW 61.24.005.
4
                               (2) occurring in trade or commerce
5
           There is no dispute that the mortgage in question is included in the CPA’s broad
6

7    definition of the terms "trade" and "commerce" including "the sale of assets or
8
     services, and any commerce directly or indirectly affecting the people of the state of
9
     Washington." RCW 19.86.010(2).
10

11                               (3) affecting the public interest

12         The court erred in finding that AHFA’s conduct did not have a public impact.
13
     Ms. Tavares sufficiently stated this element alleging AHFA’s capacity to injure others
14
     RCW 19.86.093(2) & (3). As the District Court stated when restraining the non-
15

16   judicial trustee sale of the subject property, “[ T]o the extent that Defendant ’s practices
17   undermine the purposes of Washington’s Deeds of Trust Act (which include providing
18
     an efficient and inexpensive process and an adequate opportunity for borrowers to
19

20
     prevent wrongful foreclosure), they impact the public interest.” Tavares v. AHFA, Dkt.

21   No. 19, 2:17-cv-01599-MJP (U.S. Dist. Ct., Wash. Nov. 27, 2017). There is a decided
22
     public interest in protecting borrowers from prolonged and unnecessary foreclosures.
23
     As with above, Washington’s Legislature declared that “[P]rolonged foreclosures
24

25   contribute to the decline of the state’s housing market, loss of property values, and

26
       APPELLANTS’ REPLY BRIEF                                  ARTHUR E. ORTIZ, ATTORNEY
                                                             6015 CALIFORNIA AVE. S.W., NO. 203
                                                                SEATTLE , WASHINGTON 98136
       Page - 10                                      TEL   206-898-5704      arthur@aeolegal.com
            Case 2:19-cv-00020-RAJ Document 8 Filed 07/08/19 Page 11 of 20




     other loss of revenue to the state….” RCW 61.24.005 Findings-Intent-2 001 c58 (1)(b).
1

2    Common sense and the economic hardships of the last decade dictate that dilatory and

3    manipulative lending practices have a significant public impact. Syed v. Bank of
4
     America, N.A., 2:16-cv-01183-JCC, Dkt. No. 20, pg. 7, (U.S. Dist. Ct., W.D., Wash.,
5
     Nov. 22, 2016.)
6

7                         (4) injury to a person's business or property
8
           The court erred in finding Ms. Tavares suffered no injury. On a motion to
9
     dismiss, the Court need not determine which of the parties’ positions is accurate. Syed
10

11   v. Bank of America, 2:16-cv-01183-JCC, Dkt. No. 20. pg. 8, citing Van Buskirk v.

12   Cable News Network, Inc., 284 F.3d 977, 980 (9th Cir. 2002)(“Ordinarily, a court may
13
     look only at the face of the complaint to decide a motion to dismiss.”); see also U.S.
14
     Bank Nat’l Assoc. v. Tait, 2016 WL 5141990 at *2 (W.D. Wash. Sep. 21, 2016) (“At
15

16   this stage of the litigation, the Court need not determine which of the parties’
17   allegations are true as to what caused the Taits’ injury of an increased principal.”).
18
     Rather, courts ask whether the version of the facts alleged are plausible. Ms. Tavares’
19

20
     failure to pay cannot as a matter of law defeat causation. Syed at Dkt. No. 20. pg. 8. If

21   anything, Ms. Tavares’ total deposits of over $20,000.00 into the court registry is
22
     showing that the negative amortization since June 2016 is caused by AHFA’s
23
     mitigation failure rather than default. Negative amortization means the loan is
24

25   becoming more expensive to modify due to the accrual of arrears while languishing in

26
       APPELLANTS’ REPLY BRIEF                                  ARTHUR E. ORTIZ, ATTORNEY
                                                             6015 CALIFORNIA AVE. S.W., NO. 203
                                                                SEATTLE , WASHINGTON 98136
       Page - 11                                      TEL   206-898-5704      arthur@aeolegal.com
            Case 2:19-cv-00020-RAJ Document 8 Filed 07/08/19 Page 12 of 20




     unmitigated default. Frias v. Asset Foreclosure Servs., Inc., 181 Wash. 2d 412, 431-32,
1

2    334 P.3d 529, 538. (2014), A plaintiff may be injured by conduct which causes

3    increased principal and accrued interest. U.S. Bank N.A. v. Tait, 2016 U.S. Dist. LEXIS
4
     129046 (W.D.Wash. Sep. 21, 2016).
5
           Here, the Second Amended Complaint alleges (SAC) D kt. No. 69 of Adversary
6

7    Proceeding alleges, “injury to property in the form of increased principal and accrued
8
     interest.” See SAC at Dkt. No. 69, pg. 13. The SAC specifically alleges, “AHFA's
9
     baseless refusal to review Ms. Tavares accurately and credibly ascertaining mitigation
10

11   of her default with an affordable loan modification has injured her property by twenty-

12   four months of needlessly accumulated debt.”
13
                                          (5) causation.
14
           The SAC alleges that, “[B]ut for ServiSolution's actions as alleged herein, the
15

16   increased principal and accrued interest injury would not have occurred.”
17   As a direct and proximate result of its delay and needless obfuscation, AHFA caused
18
     the mortgage loan balance to increase and accrue arrears. In failing to address the
19

20
     issues of foreclosure, defendant AHFA created an outstanding principle balance far

21   larger than it would have been had defendants simply complied with the law and
22
     mitigated the default. The SAC specifically pleads, “… had AHFA negotiated a loan
23
     modification shortly after June 2016, Ms. Tavares' loan principal would have
24

25   decreased and be decreasing with each payment, and there would be no arrears.

26
       APPELLANTS’ REPLY BRIEF                                ARTHUR E. ORTIZ, ATTORNEY
                                                           6015 CALIFORNIA AVE. S.W., NO. 203
                                                              SEATTLE , WASHINGTON 98136
       Page - 12                                    TEL   206-898-5704      arthur@aeolegal.com
            Case 2:19-cv-00020-RAJ Document 8 Filed 07/08/19 Page 13 of 20




     Interest would be accruing on a smaller principal with each passing month[.]…
1

2    AHFA's unfair and deceptive default mitigation practices added twenty-four months of

3    arrears, all of it avoidable.”
4
            In sum, with regard to the sufficiency of the pleading, t he Court erred by
5
     splitting up the alleged unfair and deceptive events and presuming the total sum effect
6

7    of AHFA’s conduct would not unnecessarily delay, confuse, and evade prompt useful
8
     default mitigation in complete conflict with Legislative intent. See RCW 61.24.005
9
     (Intent). It is mathematical that delay increases a defaulted loan’s cost (and decreases
10

11   the ability to mitigate as time progresses) by virtue of the accrual of arrears, interest,

12   and associated cost. Ms. Tavares alleges, and sufficiently showed, that but for AHFA’s
13
     mitigation evasion, lack of a modification with a partial claim, Ms. Tavares would not
14
     be suffering the increasing cost of her loan. Ms. Tavares agreed to release the
15

16   injunctive bond amount to be applied to the loan to decrease the loan injury and
17   increase the likelihood of an affordable modification.
18
            The fact there was no clear title was ultimately due to AFHA’s i ntransigence and
19

20
     default mitigation evasion. AHFA foreclosed any opportunity to explore options for

21   releasing any junior liens.
22

23

24

25

26
       APPELLANTS’ REPLY BRIEF                                   ARTHUR E. ORTIZ, ATTORNEY
                                                              6015 CALIFORNIA AVE. S.W., NO. 203
                                                                 SEATTLE , WASHINGTON 98136
       Page - 13                                       TEL   206-898-5704      arthur@aeolegal.com
            Case 2:19-cv-00020-RAJ Document 8 Filed 07/08/19 Page 14 of 20




                   2.    It was error to deny leave to amend the adversary
1
                         complaint.
2
           The Court erred by not granting leav e to amend. FRCP 15 states, “The court
3

4    should freely give leave when justice so requires.” Leave to amend should be granted
5
     even if no request to amend the pleading was made, unless the pleading could not
6
     possibly be cured by the allegation of other facts. Ebner v. Fresh, Inc., 838 F.3d 958,
7

8    968, (9th Cir. 2016). See also Doe v. United States, 58 F.3d 494, 497 (9 th Cir.1995). The

9    Ninth Circuit reviews district court denials for leave to amend de novo ensuring the
10
     “complaint would not be saved by any amendment." Carvalho v. Equifax Info. Svs.,
11
     LLC., 629 F.3d 876 (9 th Cir. 2010).
12

13         Here justice requires that a minor who is a victim of the non-resident co-

14   borrower’s sexual assault should not be uprooted and forced to relocate because the
15
     man who assaulted that minor refuses to cooperate and provide updated income data
16

17
     to AHFA. The exception is when the facts demonstrate futility. The law focuses on

18   the facts and only permits dismissal when there could not possibly be other facts that
19
     once alleged, cure the insufficiency. Here the bankruptcy court ignored the housing
20
     counselor’s declaration and other facts to create a non-existant insufficiency. Leave to
21

22   Amend substantively focuses on a factual basis for futility, it does not, as the

23   bankruptcy court did, dismiss the case because the number of amendments reached
24
     some subjective level of impermissibility. Here, at least one previous amendment was
25

26
       APPELLANTS’ REPLY BRIEF                                  ARTHUR E. ORTIZ, ATTORNEY
                                                             6015 CALIFORNIA AVE. S.W., NO. 203
                                                                SEATTLE , WASHINGTON 98136
       Page - 14                                      TEL   206-898-5704      arthur@aeolegal.com
            Case 2:19-cv-00020-RAJ Document 8 Filed 07/08/19 Page 15 of 20




     administrative as this case originated in U.S. District Court, not in bankruptcy court.
1

2    This should not count against the Trustees under any FRCP 15 analysis. Nor should a

3    need for further amendment cause any prejudice as AHFA has not spent any time or
4
     resources in discovery and it has received Ms. Tavares’ cash outlay from the released
5
     injunctive bond funds, no anticipated amendment would trigger any prejudice to
6

7    AHFA.
8
           The claims Trustees allege in the Second Amended Complaint routinely survive
9
     dismissal. It is the Appellant Trustee’s position that the CPA claim is sufficiently pled
10

11   but further amendments could assist in accommodating the bankruptcy court’s

12   position on sufficiency for stating a CPA claim. See, Minie v. Selene Finance et
13
     al,3:18-cv-5364RJB, (U.S. Dist. Ct., W.D. Wash. Mar. 22, 2019)(In circumstances
14
     similar to the instant case, with respect to the CPA claims, the court in Minie held that
15

16   the defendants failed to meet their summary judgment burden. As here, the plaintiff in
17   Minie offered numerous specific facts supported by affidavits and declarations that
18
     contradict facts offered by defendants. ) See also, Sergeant v. Bank of America et al ,
19

20
     C17-5232BHS, (U.S. Dist. Ct., W.D. Wash. Sept. 6, 2017), U.S. Bank Nat’l Assoc. v.

21   Tait, 2016 WL 5141990 at *2 (W.D. Wash. Sep. 21, 2016), and Johnson v. JP Morgan
22
     Chase, 14-5604RJB, (U.S. Dist. Ct., W.D. Wash. Aug. 11, 2015).
23
           The Appellant Trustees’s could amend the complaint to address how mitigation
24

25   could have come prior to the expiration of the r esidential Mortgage Forgiveness Debt

26
       APPELLANTS’ REPLY BRIEF                                 ARTHUR E. ORTIZ, ATTORNEY
                                                            6015 CALIFORNIA AVE. S.W., NO. 203
                                                               SEATTLE , WASHINGTON 98136
       Page - 15                                     TEL   206-898-5704      arthur@aeolegal.com
            Case 2:19-cv-00020-RAJ Document 8 Filed 07/08/19 Page 16 of 20




     Relief Act of 2007 which expired in 2016 and iots extension expired in 2017. T he
1

2    amendment could update the tax consequences related to the effect debt cancellation

3    has on Trustees now, compared to what the tax impact would have been in 2016-2017.
4
     Under the current tax regime, any tax obligation arising from any mortgage debt
5
     cancellation is taxable. This could be significant as generally amounts removed from
6

7    the unpaid principal balance to make a modification affordable are added back to the
8
     loan in the form of a balloon payment (often interest free) payable at term thus
9
     avoiding the tax obligation a discharge would create. But, solving the tax problem
10

11   does not solve the increased cost issue. Where a more favorable loan modification was

12   available but for bad faith, the borrower may have suffered an injury to property
13
     within the meaning of the CPA. Frias v. Asset Foreclosure Servs., Inc., 181 Wash. 2d
14
     412, 431-32, 334 P.3d 529, 538. (2014). A plaintiff may be injured by conduct which
15

16   causes increased principal and accrued interest. U.S. BankN.A. v. Tait, 2016 U.S. Dist.
17   LEXIS 129046 (W.D.Wash. Sep. 21, 2016). A balloon payment consisting of arrears
18
     accumulated by the lender’s delay, which becomes payable upon sale of the property
19

20
     or term of the Note is an undeniable injury to the borrower’s business or property

21   because AHFA’s delay adds an expense or cost that would not otherwise exist, and that
22
     added cost ultimately decreases the investment value to the borrower because it
23
     diminishes sale proceeds and looms as a likely unpayable debt if maturity occurs
24

25   before sale. Therefore the Trustee’s complaint can be amended to clarify damages

26
       APPELLANTS’ REPLY BRIEF                                ARTHUR E. ORTIZ, ATTORNEY
                                                           6015 CALIFORNIA AVE. S.W., NO. 203
                                                              SEATTLE , WASHINGTON 98136
       Page - 16                                    TEL   206-898-5704      arthur@aeolegal.com
            Case 2:19-cv-00020-RAJ Document 8 Filed 07/08/19 Page 17 of 20




     under recent tax reforms and the resulting impact those reforms have on mitigating the
1

2    mortgage default.

3          The complaint may also benefit from other updates. For example, Mr. Anzaldua
4
     continues to refuse to cooperate with the modification application or any title transfer
5
     process, confirming AHFA’s role as a tool to retaliate against Ms. Tavares for having
6

7    taken court action to protect her child from further assault, while she had the income
8
     to afford a modification. This lost opportunity to mitigate affordably is further injury
9
     to property and business that can be claimed under the consumer protection act.
10

11         Consequently, AHFA’s position also prevents Ms. Tavares from clearing title,

12   another condition to modification. Thus AHFA’s refusal to cooperate creates the
13
     situation that makes it impossible to avoid an unnecessary foreclosure and all the
14
     while, Ms. Tavares could afford a loan modification. AHFA evaded doing a full review
15

16   of her income because the co-borrower’s name, the man who molested her child, and
17   is subject to a state court NCO, remains on the defaulted mortgage.
18
                                      VI.    CONCLUSION
19

20
           The Appellant bankruptcy trustees pray this Court reverse the bankruptcy

21   court’s dismissal, and remand back to bankruptcy court with an order permitting
22
     further proceedings to properly adjudicate the issues. The Second Amended
23
     Complaint sufficiently states it claims and sufficient authority existed for AHFA to
24

25

26
       APPELLANTS’ REPLY BRIEF                                  ARTHUR E. ORTIZ, ATTORNEY
                                                             6015 CALIFORNIA AVE. S.W., NO. 203
                                                                SEATTLE , WASHINGTON 98136
       Page - 17                                      TEL   206-898-5704      arthur@aeolegal.com
           Case 2:19-cv-00020-RAJ Document 8 Filed 07/08/19 Page 18 of 20




     modify the loan for Ms. Tavares. This matter could have been resolved long ago had
1

2    AHFA simply acknowledged proven affordability and chosen to not evade mitigation.

3          Dated this 8 th day of July, 2019.
4

5

6

7                 Arthur E. Ortiz, WSBA No. 26676
                  Attorney for Appellant Trustees
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
      APPELLANTS’ REPLY BRIEF                               ARTHUR E. ORTIZ, ATTORNEY
                                                         6015 CALIFORNIA AVE. S.W., NO. 203
                                                            SEATTLE , WASHINGTON 98136
      Page - 18                                   TEL   206-898-5704      arthur@aeolegal.com
            Case 2:19-cv-00020-RAJ Document 8 Filed 07/08/19 Page 19 of 20




1

2

3                          VII. CERTIFICATE OF COMPLIANCE
4
           This brief complies with the type-volume limitation of FRBP 8015(a)(5)
5
     because the brief contains 3,264 words, excluding the parts of the brief exempted by
6

7    FRBP 8015(g).
8

9    Dated July 8, 2019                    s/ Arthur E. Ortiz
                                           Arthur E. Ortiz, WSBA No. 26676
10                                         Attorney for Appellant Trustees
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
       APPELLANTS’ REPLY BRIEF                               ARTHUR E. ORTIZ, ATTORNEY
                                                          6015 CALIFORNIA AVE. S.W., NO. 203
                                                             SEATTLE , WASHINGTON 98136
       Page - 19                                   TEL   206-898-5704      arthur@aeolegal.com
            Case 2:19-cv-00020-RAJ Document 8 Filed 07/08/19 Page 20 of 20




                                     CERTIFICATE OF SERVICE
1

2           I hereby certify that on the 8th day of July, 2019, I caused to be electronically filed the
     foregoing APPELLANTS’ REPLY BRIEF with the Clerk of the Court using the CM/ECF
3    System which will send notification of such filing to the following:
4    Stephen J. Baumgarner, Pro Hac Vice                 Lance Olsen
     Bar No. 2089M66S                                    McCarthy Holthus
5    Maynard Cooper & Gale, P.C.                         108 1st Ave. S., Ste. 300
     1901 Sixth Ave., N., Ste. 2400                      Seattle, WA 98104-2104
6
     Birmingham, AL 35203                                Telephone: (206) 596-4843
7    Telephone: (205) 254-1000                           Facsimile: (206) 780-6862
     sbumgarner@maynardcooper.com                        Attorney for defendant, Alabama Housing
8    Of Counsel for defendant, Alabama Housing           Finance Authority, d.b.a ServiSolutions
     Finance Authority, d.b.a ServiSolutions
9
     Rory Livesay                                        Peter H. Arkison
10   The Livesay Law Firm                                Law Offices of Peter H. Arkison
     600 Stewart St., Ste. 1908                          103 E. Holly Street, Ste 502
11
     Seattle, WA 98101                                   Bellingham, WA 98225-4728
12   Telephone: (206) 441-0826                           Telephone: (360) 671-0300
     rory@liveslaw.com                                   peter@arkison.com
13   Attorney for the Estate of Christine Tavares        Attorney for the Estate of Edward Anzaldua
14
     Christina Henry
15   Henry & DeGraaff, P.S.
     150 Nickerson St., Ste 311
16   Seattle, WA 98109
17   (206) 330-0595
     chenry@hdm-legal.com
18   Attorney for Debtor, Christine Tavares
19
     I declare the foregoing is true and correct.
20
            DATED this 8 th day of July, 2019 in Seattle, King County, Washington.
21

22

23

24                 Arthur E. Ortiz, WSBA No. 26676
25
                   Attorney for Appellant Trustees

26
       APPELLANTS’ REPLY BRIEF                                      ARTHUR E. ORTIZ, ATTORNEY
                                                                 6015 CALIFORNIA AVE. S.W., NO. 203
                                                                    SEATTLE , WASHINGTON 98136
       Page - 20                                          TEL   206-898-5704      arthur@aeolegal.com
